86 F.3d 1150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Patricia Dawn GLOSSON, Petitioner--Appellant,v.Phillip WISE, Warden, Respondent--Appellee.
No. 95-7891.
United States Court of Appeals, Fourth Circuit.
June 3, 1996

Patricia Dawn Glosson, Appellant Pro Se.  Michael Lee Keller, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


1
Affirmed by unpublished per curiam opinion.

PER CURIAM

2
Jonathan Keith Idema filed a notice of appeal of the district court's order denying without prejudice a 28 U.S.C. § 2241 (1988) motion he filed on behalf of his wife, Patricia Dawn Glosson.   The case was referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988).   The magistrate judge recommended that relief be denied and advised Glosson that the failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.   Despite this warning, Glosson failed to object to the magistrate judge's recommendation.


3
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985);  United States v. Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S. 1208 (1984);  see also Thomas v. Arn, 474 U.S. 140 (1985).   Glosson has waived appellate review by failing to file objections after receiving proper notice.   We accordingly affirm the judgment of the district court.   We deny the motion to expedite as moot.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED